COOK, Judge
(concurring in part and dissenting in part):
I agree with the majority’s determination that the admission into evidence at trial of the summary of the witness’ testimony at the Article 32 investigation constituted prejudicial error, but I disagree with the disposition directed by them.
Error in the admission of evidence is usually correctable by authorization of a retrial. See United States v. Ward, 23 U.S.C.M.A. 572, 50 C.M.R. 837, 1 M.J. 176 (1975); United States v. Schnell, 23 U.S.C.M.A. 464, 50 C.M.R. 483, 1 M.J. 94 (1975). That course may be inappropriate when it is apparent from the record that admissible substitute evidence of a fact essential to conviction is not available; in such instances, the charge can be ordered dismissed. United States v. Jordan, 1 M.J. 334 (1976). Here, the witness who could not be found at the original trial might now be available and properly subject to call by the Govern*357ment. It is, therefore, inappropriate, in my opinion, to dismiss the charge. I would return the case to the convening authority to allow him to determine, in his discretion, whether a rehearing is feasible.1

. Although the disposition directed by the majority renders unnecessary any consideration of the other issues, I think it worthwhile to note that, in my opinion, it was also prejudicial error to deny a request that a psychiatrist who had examined the accused before trial be called as a defense witness. See United States v. Iturralde-Aponte, 1 M.J. 196 (1975).